Citation Nr: 1125699	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for prostate cancer due to exposure to ionizing radiation.  

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1945 to October 1946 and from September 1950 to October 1951.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the RO which denied, in part, the benefits sought on appeal.  The Board remanded the issues for additional development in October 2009.  

The United States Court of Appeals for Veterans Claims has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Veteran has specifically limited his claim to the issue of entitlement to service connection for PTSD.  He has not requested entitlement to service connection for any other psychiatric symptomatology and, moreover, is not shown to have any psychiatric disorder at present.  Therefore, because the Veteran clearly limited his current claim to only service connection for PTSD, and not for any other psychiatric disorder, the Board's jurisdiction is limited.  See 38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than PTSD, he must file such a claim with the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  There is no credible medical evidence of a diagnosis of PTSD or any symptoms associated with that disorder, based on any verified stressor.  

2.  The Veteran does not have PTSD as a result of military service.  

3.  The Veteran's erectile dysfunction was manifested many years after service, and prior to diagnosis of his prostate cancer.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).  

2.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August 2005 (erectile dysfunction) and December 2005 (PTSD).  Additionally, a more detailed explanation of VA's duty to assist under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was sent to the Veteran and his representative in August 2006.  The claims were readjudicated and a supplemental statement of the case (SSOC) was promulgated, most recently in April 2011.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records were apparently destroyed by the fire at the National Personnel Records Center (NPRC) in 1973, and are not available for review.  The RO made several attempts to obtain the service records from various sources, but was unsuccessful, and concluded that any further attempts to obtain the records would be futile.  (See May 2006 Memorandum).  However, the Board notes that the Veteran's service separation examinations from each of his two periods of service are of record.  Additionally, the Veteran was examined by VA during the pendency of this appeal and was offered an opportunity to testify at a hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Considering the aforementioned, the Board concludes that the VA's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  VA has satisfied the duty to assist the Veteran with regard to obtaining his service treatment records through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2010).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

PTSD

The Veteran contends that he has PTSD as a result of having witnessed the aftermath from the atomic detonation over Nagasaki, when the ship that he was on in transit to Japan, mistakenly docked at that port during his first period of service.  The Veteran asserted that he has never forgotten the total devastation that he saw and believes that his memories of that event warrant a grant of service connection for PTSD.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  The issue in this case does not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  The Veteran's alleged PTSD may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his current problems.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As noted above, the NPRC has verified that most of the Veteran's service treatment records were apparently destroyed by fire at that facility and are unavailable for review.  Where service medical records are absent or missing, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the service records showed that the Veteran served as a supply clerk in Yokohama, Japan from November 6, 1945 to September 2, 1946 as part of the occupation forces in the Asiatic-Pacific theater.  Although official confirmation of the Veteran's transit to Japan is not possible due to the fire-related loss of his service records, the Veteran reported that he sailed on the USS General S. D. Sturgis, and asserted that the ship mistakenly stopped in Nagasaki on the way to Yokohama.  A review of Naval History and Heritage Command (NHHC) records confirm that the troop transport ship, USS Sturgis anchored in Nagasaki Bay on the morning of November 2, 1945, and departed the following evening in-route to Nagoya and Yokohoma, before disembarking for the United States on November 19, 1945.  Thus, it may be accepted the Veteran could see portions of Nagasaki from the deck of this ship.  

In connection with his appeal, the Veteran was examined by VA in February 2011 to determine the nature and etiology of any identified psychiatric disorder.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's medical history and reported stressors.  The examiner indicated that the Veteran's reported stressors did not cause a current mental disorder and that all mental status findings were within normal limits.  The examiner opined that it was less likely than not that the Veteran had PTSD as a result of fear of hostile military or terrorist activity.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In this case, while the Veteran believes that service connection should be established for PTSD based on his observations of Nagasaki from the deck of a ship anchored in the harbor, he has not offered any competent evidence which suggests that he has PTSD or any other psychiatric disorder which is related to service.  The Board finds the VA medical opinion that the Veteran does not have PTSD or any other psychiatric disorder persuasive, as it was based on a longitudinal review of the entire record and a thorough examination of the Veteran.  Moreover the Veteran has presented no competent medical evidence to dispute that opinion.  

As there is no evidence of a psychiatric disorder in service or at present, and no current diagnosis of PTSD based on the constellation of symptoms associated with that disorder, service connection for PTSD is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Erectile Dysfunction

The Veteran contends that his erectile dysfunction is secondary to his prostate cancer and believes that he is entitled to a grant of service connection.  

The evidence of record includes numerous private medical records showing treatment for various maladies from August 1998 to June 2005.  However, the reports do not show any complaints, treatment, abnormalities, or diagnosis for erectile dysfunction.  

In February 2011, the Veteran was examined by VA for the express purpose of obtaining an opinion as to the etiology and date of onset of his erectile dysfunction.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and clinical findings.  The examiner noted that the Veteran was first diagnosed with prostate cancer in October 1998, and that he underwent a prostatectomy in December 1998.  Significantly, the Veteran reported the onset of his erectile dysfunction was in 1994, but said that he had not sought any counseling or treatment.  The examiner indicated that the Veteran's erectile dysfunction was manifested prior to the onset of his prostate cancer, and opined that it was less likely than not that it was related to his prostate cancer or prostatectomy and was more likely associated with natural age progression.  

In this case, the Board finds the February 2011 VA opinion persuasive.  The examiner included a description of the Veteran's complaints and medical history, and provided a rational explanation for concluding that the Veteran's erectile dysfunction was not related to his prostate cancer.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Moreover, the Veteran has presented no competent medical evidence to dispute that opinion.  

While the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  The issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent evidence of record suggesting a relationship between the Veteran's erectile dysfunction and service, the Board finds no basis for a favorable disposition of the Veteran's claim.  In this regard, the Board notes that while a final decision on the claim of service connection for prostate cancer is deferred pending additional development, the outcome of that issue would have no substantive affect on the current claim.  That is, as the onset of the Veteran's erectile dysfunction predated his prostate cancer, it is obvious the cancer could not have been the cause of the erectile dysfunction.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claims.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for PTSD is denied.  

Service connection for erectile dysfunction is denied.  


REMAND

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined, in pertinent part, to include the occupation of Nagasaki, Japan by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  

VA regulations also provide, in pertinent part, that when an ionizing radiation-exposed veteran has a radiogenic disease under 38 C.F.R. § 3.311(b)(2), found five years or more after service, the claim will be referred (emphasis added) to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

In this case, the Veteran was in Nagasaki during the period from August 6, 1945, to July 1, 1946, and suffers from prostate cancer - a radiogenic disease under 38 C.F.R. § 3.311.  Therefore, he meets the criteria as a "radiation-exposed veteran."  Although the RO undertook additional development and obtained a dose estimate, it does not appear that that the RO complied fully with the regulatory procedures to forward the claims file to the Under Secretary of Health for further consideration in accordance with 38 C.F.R. § 3.311(c).  

While the Veteran was examined by VA during the pendency of the appeal, this was not in conformity with the established regulatory process.  Accordingly, the claim is REMANDED to the AMC for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The case should be referred to the Under Secretary for Benefits, as required by 38 C.F.R. § 3.311, for an opinion regarding whether the Veteran's prostate cancer is considered to have resulted from exposure to radiation in service.  

2.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


